Per Curiam.

The only question in this case is, whether the testimony was sufficient to charge Jacob Brown as a partner with the other defendants. It is abundantly proved, that the other defendants were in partnership, and, so far as general reputation would go to establish the fact, Jacob Brown was also one of the firm of Hunter, Sterling, S Company, to whom the sale of the goods in question was made.
There was no objection to the testimony of general reputation. It must, therefore, be considered as evidence in the cause, and as forming a part of the testimony upon which the jury was to determine the fact of partnership. Nor could any objection have been made to such evidence. Whether general reputation ought to be sufficient, may be questionable. But such testimony is competent; and .there are several circumstances in the case, which go very much in corroboration of it. The bare declara*217tions of Hunter and Sterling could not be received, to charge Brown as a partner. But their confessions went to establish the fact, that articles of partnership were entered into between the parties, composing the firm of Hunter, Sterling, & Co. Notice had been given to produce those articles, and the defendants refused to produce them. This refusal afforded strong grounds of suspicion, that if produced they would have shown that all the defendants were partners; and the jury would have been warranted in drawing every reasonable inference against the defendants, by reason of such refusal. The two Browns were not before the court to object to any of the evidence; they, however, will not be affected by the judgment, unless property belonging to all the defendants, jointly, can be found upon which to levy the execution. Hunter and Sterling cannot complain, h~cause the testimony fully establishes their confesskns, that the firm of Hunter, Sterling, ~r Co. was composed of the four defendants. This being a case subject to the opinion of the court, we must draw the same conclusions from the evidence that the jury would have been authorized to draw; and the evidence was enough, at leastprinuzjacie, to establish the partnership. The plaintiffs are accordingly entitled tojudgment.(a)
Judgment for the plaintiffs.

 Vide Drake, and Pinkney v. Elwyer and others, l Caines' Rep. 184. Whitney v Ferris, 18 Johns. Rep. 66.